NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


In the Interest of A.D.C., a child. )
___________________________________)
                                    )
R.W.,                               )
                                    )
               Appellant,           )
                                    )
v.                                  )               Case No. 2D18-1636
                                    )
DEPARTMENT OF CHILDREN AND          )
FAMILIES and GUARDIAN AD LITEM      )
PROGRAM,                            )
                                    )
               Appellees.           )
___________________________________)

Opinion filed September 26, 2018.

Appeal from the Circuit Court for Pinellas
County; James V. Pierce, Judge.

Frank D. L. Winstead of Winstead Law
Offices, Land O' Lakes, for Appellant.

Bernie McCabe, State Attorney,
Tallahassee, and Leslie M. Layne,
Assistant State Attorney, Clearwater,
for Appellee, Department of Children
and Families.

Thomasina Moore, Statewide Director of
Appeals, Tallahassee, and Rocco J.
Carbone, III, St. Augustine, for Appellee,
Guardian Ad Litem Program.
PER CURIAM.


           Affirmed.


LaROSE, C.J., and BADALAMENTI, and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                   -2-